DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed February 15, 2022, is entered.  Applicant amended the specification and claims 1, 7, 11, 18 and 20 and cancelled claims 3, 4, 13 and 15.  No new matter is entered.  Claims 1, 2, 5-12, 14 and 16-20 are pending before the Office for review.
(2)
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
IN THE CLAIMS
In claim 20, line 2, delete “batter” and insert “battery.” in its place.
(3)
Allowable Subject Matter
Claims 1, 2, 5-12, 14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art of record, individually or in combination, fails to teach or fairly suggest an oxide-based solid-state electrolyte, wherein a portion of the oxide anions are replaced with an anion comprising at least one of S2-, Se2-, 2Br- or 2I- in a molar amount of 5 to 45 mol% based on the total moles of the oxide anion and the replacement anion, a sulfide-based solid-state electrolyte, wherein a portion of the sulfide anions are replaced with an anion comprising Se2-, 2Br- or 2I- in a molar amount of 5 to 45 mol% based on the total moles of the sulfide anion and the replacement anion, and a solid-state battery comprising the same, as required by claims 1, 11 and 18, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
(4)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759